Appellant was convicted in the District Court of Mitchell County of selling intoxicating liquor, and his punishment fixed at two years in the penitentiary.
There were two counts in the indictment, one charging the selling of intoxicating liquor and the other the delivering of such liquor. Both were submitted to the jury which returned a general verdict. This was applied by the court in his judgment to the count charging the selling of liquor and the sentence followed the judgment. This was permissible. Rambo v. State, No. 7431, opinion delivered October 24, 1923.
No bills of exception were reserved, and the statement of facts seems ample to support the conclusion of guilt. The witness who purchased from appellant testified that he bought and paid for a bottle of *Page 49 
whisky. This court has stated in many opinions its judicial knowledge of the fact that whisky was intoxicating.
There being no error in the record, an affirmance will be ordered.
Affirmed.
                          ON REHEARING.                         April 16, 1924